         Case 1:19-cv-00541-DGL Document 12 Filed 09/03/20 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

GERALD F. FARR,
                                                                    DECISION AND ORDER
                                      Plaintiff,
                                                                    19-CV-0541L

                       v.


ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.
________________________________________________



       Plaintiff appeals from a denial of disability benefits by the Commissioner of Social Security

(“the Commissioner”). The action is one brought pursuant to 42 U.S.C. § 405(g) to review the

Commissioner’s final determination.

       On April 19, 2016, plaintiff filed an application for a period of disability and disability

insurance benefits, alleging an inability to work since November 24, 2013. His application was

initially denied. Plaintiff requested a hearing, which was held on June 25, 2018 via

videoconference before Administrative Law Judge (“ALJ”) Anthony Dziepak. (Administrative

Transcript, Dkt. #4 at 12). The ALJ issued a decision on August 9, 2018, concluding that plaintiff

was not disabled under the Social Security Act. (Dkt. #4 at 12-20). That decision became the final

decision of the Commissioner when the Appeals Council denied review on March 1, 2019. (Dkt.

#4 at 1-3). Plaintiff now appeals.

       The plaintiff has moved for judgment remanding the matter for further proceedings (Dkt.

#7), and the Commissioner has cross moved for judgment on the pleadings (Dkt. #9), pursuant to
           Case 1:19-cv-00541-DGL Document 12 Filed 09/03/20 Page 2 of 5




Fed. R. Civ. Proc. 12(c). For the reasons set forth below, the plaintiff’s motion is granted, the

Commissioner’s cross motion is denied, and the matter is remanded for further proceedings.

                                          DISCUSSION

I.       Relevant Standards

         Determination of whether a claimant is disabled within the meaning of the Social Security

Act requires a five-step sequential evaluation, familiarity with which is presumed. See Bowen v.

City of New York, 476 U.S. 467, 470-71 (1986). The Commissioner’s decision that a plaintiff is

not disabled must be affirmed if it is supported by substantial evidence, and if the ALJ applied the

correct legal standards. See 42 U.S.C. § 405(g); Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir.

2002).

II.      The ALJ’s Decision

         Here, the ALJ found that the plaintiff had a severe impairment, consisting of lumbar spine

disorder status post multiple remote surgeries, which did not meet or equal a listed impairment.

         After summarizing the evidence of record, the ALJ determined that plaintiff retains the

residual functional capacity (“RFC”) to perform sedentary work, lifting and carrying up to ten

pounds occasionally, sitting for up to six hours in an eight-hour workday, and standing or walking

for up to four hours in an eight-hour workday. However, after thirty minutes of sitting, standing or

walking, plaintiff must be able to change positions for five minutes, remaining on task. The

claimant must avoid climbing ladders, ropes or scaffolds, balancing on wet, uneven or vibrating

surfaces, or crawling. He can no more than occasionally climb ramps or stairs, stoop, kneel, or

crouch. He must avoid pushing, pulling, operating foot controls with his right lower extremity,

heavy moving machinery, operating vibrating tools or motor vehicles, or similar work setting

machinery, as well as unprotected heights. (Dkt. #4 at 15-16).


                                                 2
         Case 1:19-cv-00541-DGL Document 12 Filed 09/03/20 Page 3 of 5




       When asked at the hearing whether there were jobs in the economy that a person with this

RFC could perform, vocational expert Larry Takki testified that such an individual could perform

the unskilled sedentary positions of address clerk, table worker and touch up screener. (Dkt. #4 at

20).

III.   The Medical Opinions of Record

       The ALJ’s decision made detailed findings with respect to plaintiff’s RFC, with some

reference to plaintiff’s medical and surgical history. However, upon review, I find that the record

upon which his decision was based is incomplete and inadequate, and as such, the matter must be

remanded for the purpose of gathering additional medical opinion evidence.

       “Because a hearing on disability benefits is a non-adversarial proceeding, the ALJ

generally has an affirmative obligation to develop the administrative record.” Perez v. Chater, 77

F.3d 41, 47 (2d Cir. 1996). The record in this case contained treatment and surgical records

establishing plaintiff’s longstanding lumbar spine disorder, which multiple surgeries were unable

to completely resolve. As such, a thorough assessment and understanding of plaintiff’s specific

exertional and postural limitations was necessary in order to reach a disability determination

supported by substantial evidence.

       Nonetheless, the medical opinions of record which the ALJ considered were limited to

sporadic statements by plaintiff’s treating family physician, Dr. Thomas Bogar, concerning

plaintiff’s ability to perform a previous job, and the report of a state agency “single decision

maker,” Jill Tedd. (Dkt. #4 at 66-70, 426-46). The ALJ assigned “limited” weight to Dr. Bogar’s

statements on the grounds that they were all given prior to the disability onset date (November 24,

2013), during a period of time when plaintiff was actively working as a forklift operator without

restrictions. (Dkt. #4 at 18). The ALJ assigned no particular weight to Ms. Tedd’s opinion, since


                                                3
          Case 1:19-cv-00541-DGL Document 12 Filed 09/03/20 Page 4 of 5




she ultimately declined to opine as to plaintiff’s functional limitations: she found that the record

before her, which contained only a few treatment records which predated the disability onset date

by several years, was insufficient to make a determination. (Dkt. #4 at 18, 68).

       The record also contained a functional estimate by treating surgeon Dr. Kevin Gibbons,

who stated in 2009 (four years prior to the alleged disability onset date) that plaintiff was disabled

at 75% due to his spinal impairment, required the ability to frequently change positions, could lift

no more than 10 pounds, could not repetitively bend or twist, and needed to be “careful in avoiding

impacts.” (Dkt. #4 at 260-61). The ALJ did not weigh this opinion, and may have overlooked it.

       The scantiness of the medical opinion evidence in this matter presented a clear gap in the

record. Not only did the opinions of Dr. Bogar and Dr. Gibbons fall outside of the period under

review, giving them little probative value in the first instance, but their opinions consisted of

disability estimates and work-related restrictions which were related piecemeal in treatment notes,

with little background or accompanying clinical findings. From the record, it does not appear that

any physician, whether treating, examining or reviewing, ever undertook to perform a global

assessment of plaintiff’s exertional functional capacity at any time.

       Given that there was not a single medical opinion of record which objectively assessed

plaintiff’s specific functional limitations during the period under review, the ALJ should have

attempted to obtain an RFC report from a treating physician with respect to plaintiff’s condition

during the relevant period, and failing that, “should have sought a conclusive determination from

a medical consultant” who was able to review the record and perform an in-person evaluation.

Falcon v. Apfel, 88 F. Supp. 2d 87, 90 (W.D.N.Y. 2000). See generally 20 C.F.R. §404.1519a(b)(4)

(an ALJ must order a consultative examination when a “conflict, inconsistency, ambiguity or

insufficiency in the evidence must be resolved”). Failure to complete the record, and/or a resultant


                                                  4
         Case 1:19-cv-00541-DGL Document 12 Filed 09/03/20 Page 5 of 5




failure to support an RFC determination with substantial evidence rather than with the ALJ’s

speculative interpretation of raw medical evidence, is reversible error: remand for further

development of the record is therefore appropriate here. See Falcon, 88 F. Supp. 2d 87 at 90. See

generally Aurilio v. Berryhill, 2019 U.S. Dist. LEXIS 157839 at *23 (D. Conn. 2019)(where ALJ

rejects all medical opinions in the record, an evidentiary gap is created); Smith v. Commissioner,

337 F. Supp. 3d 216, 226 (W.D.N.Y. 2018)(where the ALJ rejects all medical opinion evidence

and the record “does not contain a useful assessment of [p]laintiff’s limitations,” remand for

development of the record is appropriate).



                                        CONCLUSION

       For the foregoing reasons, plaintiff’s motion for judgment on the pleadings (Dkt. #7) is

granted, and the Commissioner’s cross-motion (Dkt. #9) is denied.

       The Commissioner’s decision that plaintiff, Gerald F. Farr, was not disabled is reversed,

and the matter is remanded for further proceedings. Upon remand, the Commissioner is instructed

to request RFC reports (and, to the extent he deems necessary, updated treatment records) from

plaintiff’s treating source(s), and/or to order consultative examinations, sufficient to permit the

redetermination of plaintiff’s RFC and disability status upon a full and complete record.

       IT IS SO ORDERED.



                                      _______________________________________
                                                DAVID G. LARIMER
                                              United States District Judge
Dated: Rochester, New York
       September 3, 2020.




                                                5
